01/12/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 20-0618


                                         OP 20-0618


 NEIL L. NUNES,

              Petitioner,                                              JAN 1 2 2021
                                                                    Bowen Greenwood
        v.                                                        Clerk of Suprerne Couri:
                                                                     Snail. y5 o    n


 STATE OF MONTANA,COUNTY OF TETON,
 and SHERIFF VERN BURDICK, CHOUTEAU
 COUNTY DETENTION CENTER,

              Respondents.



       Neil L. Nunes has filed a Petition for a Writ of Habeas Corpus, contending his
detention is illegal because he has been incarcerated for more than a year. We amend the
caption to include the Sheriff of the Chouteau County Detention Center (CCDC), where
Nunes is currently housed, and serve this order upon his counsel and the District Court
where his criminal charges are pending.
       Nunes states he was cited for misdemeanor partner or family member assault on
December 11, 2019, and was directed by the court to have no contact with his ex-wife.
However, he states he later had contact with her at a gas station in violation of the
no-contact order and was charged with felony intimidation on Decernber 12, 2019, having
his initial appearance on December 17, 2019. Following his appearance, Nunes states he
was detained in the CCDC in Fort Benton, and has been held there ever since. He states
he was charged on February 24, 2020, with two counts of witness tampering. We secured
copies of the case register of actions and the most recent minute entry for Nunes' criminal
proceedings in the Teton County District Court. Nunes also has two other pending felony
cases for failure to register as a violent or sexual offender, for which he has also been held
since Decernber 13, 2019. He has been appointed counsel.
       Nunes argues his constitutional rights have been violated, referencing due process,
speedy trial, bail, and effective assistance of counsel. He notes he has been detained for
377 days. The minute entry reflects that, on December 14, 2020, the District Court
conducted a Status Hearing on Nunes' pending cases, which is set for jury trial in February,
2021, at which Nunes' counsel "advised the Court that a Motion to Dismiss will be filed
for lack of speedy trial due to the trial being continued numerous times." The entry noted
that the District Court mentioned the delays associated with the pandemic, and would
consider the motion. No motion had been filed as ofthe date of our records request.
       Section 46-22-101(1), MCA, allows a court to inquire about the cause of
incarceration pursuant to habeas corpus. However,from the limited inforrnation available
in Nunes' Petition and our review, we conclude that habeas relief is not appropriate here.
It appears a motion to dismiss is contemplated, which may require factfinding and analysis
of multiple charges by the District Court. The District Court may also entertain any
requests for reduction of Nunes' bail. Therefore,
      IT IS ORDERED that the Petition for a Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy ofthis Order to the Honorable Robert Olson,
Ninth Judicial District; to Lisa Sinton, Clerk of Court, Teton County, under Cause Nos.
DC-19-028, DC-19-031, and DC-20-001; to Jen Stutz, Deputy County Attorney; to
Roberta Cross Guns, Attorney for Defendant; to counsel ofrecord; to Sheriff Vern Burdick,
and to Neil L. Nunes personally.
      DATED this l Z day of January, 2021.




                                                     (,,,404/ic.0./
                                                                   (
                                            2
3